ORDER

PER CURIAM.
Jacques Nischwitz (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of St. Louis County upon his conviction for violating two orders of protection. Defendant contends that the trial court erred in improperly joining the charges relating to the two orders of protection into a single indictment and denying Defendant’s Motion to Sever.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).